      Case 4:20-cr-00269-Y Document 36 Filed 08/20/21   Page 1 of 7 PageID 318



                IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF TEXAS
                        FORT WORTH DIVISION

UNITED STATES OF AMERICA, §
                          §
v.                        §                 CRIMINAL NO. 4:20-CR-269-Y
                          §
ERIC PRESCOTT KAY (01)    §


       DEFENDANT’S MOTION FOR COURT TO SUBMIT WRITTEN
             QUESTIONNAIRE TO POTENTIAL JURORS

TO THE HONORABLE TERRY R. MEANS
SENIOR UNITED STATES DISTRICT JUDGE FOR THE
NORTHERN DISTRICT OF TEXAS

         COMES NOW, ERIC PRESCOTT KAY (1), Defendant, by and

through his attorneys of record, MICHAEL A. MOLFETTA and WM.

REAGAN WYNN, and respectfully requests this Court submit a

written jury questionnaire to the jury venire members in this case.

In support therefor, Defendant would show the the following:

(1)      Rule 24 of the Federal Rules of Criminal Procedure grants the

         trial court broad discretion in the conduct of jury selection to

         ensure “the essential demands of fairness.” United States v.

         Apodaca, 666 F.2d 89, 94 (5th Cir.), cert. denied, 459 U.S. 823

         (1982). Rule 24 also gives this Court the discretion to establish

         jury selection procedures “for reasons of economy of time.”

                                       DEFENDANT’S MOTION FOR COURT TO SUBMIT
                                     WRITTEN QUESTIONNAIRE TO POTENTIAL JURORS
                                                                    PAGE 1 OF 7
       Case 4:20-cr-00269-Y Document 36 Filed 08/20/21   Page 2 of 7 PageID 319



           United States v. Corey, 625 F.2d 704, 707 (5th Cir. 1980), cert.

           denied, 450 U.S. 925 (1981). The use of a jury questionnaire in

           jury selection has the salutary e ect of achieving both of

           these goals.

     (2)   The use of a jury questionnaire streamlines questioning

           because it elicits demographic and background data quickly,

           e ectively, and privately. Obtaining this information in writing

           allows the Court and counsel to focus verbal questioning on

           important issues of bias and also avoids repetitive lines of

           inquiry. Indeed, modern trial practice recognizes a written

           questionnaire can signi cantly reduce the amount of court

           time required for the jury selection process. See, e.g., Barbara

           A. Babcock, Voir Dire: Preserving “Its Wonderful Power,” 27

           S TAN . L. R EV . 545, 563-64 & n.70 (1975) (“A sworn

           questionnaire . . . might gather from jurors answers to basic

           questions about themselves with face-to-face inquiry reduced

           to certain key issues on which the reactions of the individual

           and observation of her or his manner are important. . . . A

           more extensive questionnaire would be more revealing and

           would concomitantly reduce the need for extended fact-to-


                                        DEFENDANT’S MOTION FOR COURT TO SUBMIT
                                      WRITTEN QUESTIONNAIRE TO POTENTIAL JURORS
                                                                     PAGE 2 OF 7
ff
                   fi
                               ff
    Case 4:20-cr-00269-Y Document 36 Filed 08/20/21         Page 3 of 7 PageID 320



       face questioning. . . . Face-to-face questioning would then be

       reserved for the issues on which probing is necessary, such as

       prejudice against the litigant or bias arising from the facts of

       the particular case.”).1 Further, a questionnaire is an e cient

       and economical tool for gaining information critical to the

       meaningful exercise of peremptory challenges by counsel for

       all parties concerning potential individual jurors’ general

       views, likes and dislikes, and relevant personality traits.

(3)    The use of a jury questionnaire also assists in ensuring

       fairness by giving jurors a more private forum in which to

       express their true feelings about sensitive topics or personal

       experiences that might in uence their service on a jury. See,

       e.g., Valerie P. Hans & Alayna Jehle, Avoid Bald Men and

       People with Green Socks? Other Ways to Improve the Voir

1 See also, e.g., C.J. Williams, To Tell You the Truth, Federal Rule of
Criminal Procedure 24(a) Should Be Amended to Permit Attorneys
to Conduct Voir Dire of Prospective Jurors, 67 S.C. L. REV. 35, 55
(2015) (“Written questionnaires can be an e cient and e ective
way to get non-case-speci c, basic information about prospective
jurors.”); Valerie P. Hans & Alayna Jehle, Avoid Bald Men and People
with Green Socks? Other Ways to Improve the Voir Dire Process in
Jury Selection, 78 C HI .-K ENT L. R EV . 1179, 1198 (2003)
(“Questionnaires are e cient in that they can quickly pinpoint for
the court and the attorneys the speci c areas that require
individual follow-up questioning.).
                                     DEFENDANT’S MOTION FOR COURT TO SUBMIT
                                   WRITTEN QUESTIONNAIRE TO POTENTIAL JURORS
                                                                  PAGE 3 OF 7
               ffi
                     fl
                          fi
                                       fi
                                            ffi
                                                      ffi
                                                                ff
  Case 4:20-cr-00269-Y Document 36 Filed 08/20/21     Page 4 of 7 PageID 321



           Dire Process in Jury Selection, 78 CHI.-KENT L. REV. 1179, 1198

           (2003) (“The private nature of the questionnaire can be a

           relatively comfortable way to reveal sensitive material that

           might arise in criminal and civil cases, such as past crime

           victimization or medical experiences. It also encourages

           completeness, as prospective jurors have more time to

           contemplate their answers than they would if they answered

           them orally.”).

(4)        Undersigned counsel have prepared a proposed Jury

           Questionnaire for use in this case and submitted it to counsel

           for the Government for review and suggested changes. Based

           on consultation with counsel for the Government,

           undersigned counsel believes an agreed questionnaire can be

           produced that will assure the potential jurors all information

           they provide is con dential, elicit any and all relevant

           information concerning the potential jurors’ knowledge of this

           case, personal history and/or feelings about serving on a jury,

           identify any potential jurors who might have personal

           experiences or strong feelings that could in uence their jury

           service, and      nally provide some general biographical and


                                       DEFENDANT’S MOTION FOR COURT TO SUBMIT
                                     WRITTEN QUESTIONNAIRE TO POTENTIAL JURORS
                                                                    PAGE 4 OF 7
      fi
                  fi
                                          fl
  Case 4:20-cr-00269-Y Document 36 Filed 08/20/21   Page 5 of 7 PageID 322



      personality information about the potential jurors that

      counsel for both Defendant and the Government can consider

      in determining how to utilize their peremptory challenges.

      Finally, undersigned counsel anticipates an agreed

      questionnaire can be produced which will          t on one page so

      that copying the originals will not require an inordinate

      amount of time and e ort and will also be short enough that

      the vast majority of jurors should be able to complete it in

      15-20 minutes.

(5)   Undersigned counsel anticipates Defendant can submit a

      proposed agreed written jury questionnaire with any un-

      agreed requested questions from both the Defendant and the

      Government to the Court within ten (10) days.

      WHEREFORE, PREMISES CONSIDERED, Defendant Eric

Prescott Kay (01) respectfully prays this Court submit a written

questionnaire acceptable to the Court covering relevant topics to

all potential jurors at an appropriate point prior to the beginning of

oral jury selection proceedings in this cause.

                                  Respectfully Submitted,

                                  /s/ Michael A. Molfetta
                                  Michael A. Molfetta
                                   DEFENDANT’S MOTION FOR COURT TO SUBMIT
                                 WRITTEN QUESTIONNAIRE TO POTENTIAL JURORS
                                                                PAGE 5 OF 7
            ff
                                    fi
  Case 4:20-cr-00269-Y Document 36 Filed 08/20/21   Page 6 of 7 PageID 323



                                  California Bar Number: 151992
                                  Molfetta Law
                                  3070 Bristol Street, Suite 580
                                  Costa Mesa, California 92626
                                  Telephone: (949) 391-2399
                                  michael@michaelmolfettalaw.com

                                  /s/ Wm. Reagan Wynn
                                  Wm. Reagan Wynn
                                  Texas State Bar Number: 00797708
                                  Reagan Wynn Law, PLLC
                                  5049 Edwards Ranch Rd, Floor 4
                                  Fort Worth, Texas 76109
                                  Telephone: (817) 900-6800
                                  rw@reaganwynn.law

                                  ATTORNEYS FOR ERIC PRESCOTT KAY

                   CERTIFICATE OF CONFERENCE

     I hereby certify that on August, 2021, conference was held
with Assistant United States Attorney Errin Martin. She stated the
Government is NOT OPPOSED to the Court submitting a written
questionnaire to the potential jurors, but the Government does
want input into the information requested on the written
questionnaire. AUSA Martin agreed to review the proposed
questionnaire submitted by undersigned counsel and collaborate
on changes, deletions, and additions.

                                  /s/ Wm. Reagan Wynn
                                  WM. REAGAN WYNN




                                   DEFENDANT’S MOTION FOR COURT TO SUBMIT
                                 WRITTEN QUESTIONNAIRE TO POTENTIAL JURORS
                                                                PAGE 6 OF 7
       Case 4:20-cr-00269-Y Document 36 Filed 08/20/21   Page 7 of 7 PageID 324



                           CERTIFICATE OF SERVICE

          I hereby certify that on August 20, 2021, I electronically led
     the foregoing document using the Court’s CM/ECF system, thereby
     e ecting service on attorneys of record.

                                       /s/ Wm. Reagan Wynn
                                       WM. REAGAN WYNN




                                        DEFENDANT’S MOTION FOR COURT TO SUBMIT
                                      WRITTEN QUESTIONNAIRE TO POTENTIAL JURORS
                                                                     PAGE 7 OF 7
ff
                                                                 fi
